                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


JEREMY NATHANIEL WILLIAMS,


             Plaintiff,

      V.                                             CV 120-060


OFFICER J'KOLBY WARREN; OFFICER
RONNY LANE; and CLIFFORD BROWN,
Unit Manager,

             Defendants.




                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendants' motion for summary judgment,(doc. no. 28), DIRECTS the Clerk to

ENTER final judgment in favor of Defendants, and CLOSES this civil action.

      SO ORDERED this /            day of July, 2021, at Augusta, Georgia.



                                        J.RAND             , CHIEF JUDGE
                                        UNITED ^TATES DISTRICT COURT
                                        SOUITJERN DISTRICT OF GEORGIA
